 

Exhibit 10.1

 

AMENDING AGREEMENT NO. 1 

 

THIS AMENDING AGREEMENT NO. 1 (this “Amending Agreement”) is made as of November
27, 2019.

 

WHEREAS:

 

A.     Reference is made to the amended and restated senior secured credit
agreement (the “Credit Agreement”) dated as of June 14, 2019 between, inter
alios, Tucows.com Co., Tucows (Delaware) Inc., Ting Inc., Ting Fiber, Inc.,
Tucows (Emerald), LLC, as borrowers (collectively, the “Borrowers” and each a
“Borrower”), Tucows Inc., as parent (the “Parent”), Royal Bank of Canada, as
administrative agent (the “Agent”), and the financial institutions party
thereto, as lenders (the “Lenders”).

 

B.     The Borrowers, the Parent, the Agent and the Lenders wish to amend the
Credit Agreement on the terms and conditions set out herein, including (i) to
amend the definition of “Funded Debt” to exclude operating lease liabilities
(both current and long-term); and (ii) to exclude from the calculation of the
amounts specified in clauses (ii) and (iii) of subparagraph (a) in the
definition of “Permitted Acquisition” the consideration payable by the Borrowers
(or their applicable Subsidiaries) in connection with the proposed Acquisition
of Cedar Holdings DBA as Cedar Networks and MyDurango.net (“Cedar”) (such
Acquisition, the “Cedar Acquisition”).

 

NOW THEREFORE THIS AGREEMENT WITNESSES that, in consideration of the mutual
covenants and agreements contained in this Amending Agreement and for other good
and valuable consideration, the receipt and sufficiency of which are
acknowledged, the parties hereto agree as follows:

 

Article 1
INTERPRETATION

 

1.1     Defined Terms. In this Amending Agreement, unless something in the
subject matter or context is inconsistent:

 

 

(a)

terms defined in the description of the parties or in the recitals have the
respective meanings given to them in the description or recitals, as applicable;
and

 

 

(b)

all other capitalized terms have the respective meanings given to them in the
Credit Agreement as amended by Article Two of this Amending Agreement
(collectively, the “Amended Credit Agreement”).

 

1.2     Headings. The headings of the Articles and Sections of this Amending
Agreement are inserted for convenience of reference only and shall not affect
the construction or interpretation of this Amending Agreement.

 

1.3     References. All references to Articles, Sections, Exhibits and
Schedules, unless otherwise specified, are to Articles, Sections, Exhibits and
Schedules of the Credit Agreement.

 

RBC/Tucows Credit Agreement Amending Agreement No. 1

 

 

--------------------------------------------------------------------------------

 

 

Article 2
AMENDMENTS

 

2.1     Definitions. Section 1.01 of the Credit Agreement is hereby amended by
deleting the definition of “Funded Debt” in its entirety and replacing it with
the following:

 

“Funded Debt” in respect of any Person means obligations of such Person which
are considered to constitute debt in accordance with GAAP, including
indebtedness for borrowed money (in the case of the Borrowers, specifically
including the Accommodations Outstanding), Subordinated Debt, Purchase Money
Obligations, Capital Lease Obligations, capitalized interest, and the redemption
price of any securities issued by such Person having attributes substantially
similar to debt (such as securities which are redeemable at the option of the
holder); but excluding the following: accounts payable, future income taxes
(both current and long-term), obligations under hedging agreements which have
not yet become due and payable, and operating lease liabilities (both current
and long-term); plus, in the case of the Parent, the T-Mobile Liability, the
Sprint Liability and any similar liabilities to other carriers;

 

Article 3

Consent RE. CEDAR ACQUISITION

 

3.1     Cedar Acquisition. The parties hereto acknowledge and agree that the
consideration payable by the Borrowers (or their applicable Subsidiaries) in
connection with the Cedar Acquisition shall not be included in the calculation
of the amounts specified in clauses (ii) and (iii) of subparagraph (a) in the
definition of “Permitted Acquisition”. The Lenders party hereto consent to the
Cedar Acquisition.

 

3.2     Adjusted EBITDA. The parties hereto acknowledge and agree that the Cedar
Acquisition shall be included in Adjusted EBITDA in the amount of US$1,100,000,
pro-rated for any fiscal period during which Cedar was not owned by the
Borrowers.

 

Article 4
REPRESENTATIONS AND WARRANTIES

 

4.1     Confirmation of Representations. The Parent and each Borrower represents
and warrants that, as at the date of this Amending Agreement and assuming that
the amendments made to the Credit Agreement by this Amending Agreement have
become effective:

 

 

(a)

this Amending Agreement and the Confirmation appended hereto has been duly
authorized, executed and delivered by each of the signatory Loan Parties;

 

 

(b)

the Credit Agreement, as amended hereby, constitutes a legal, valid and binding
obligation of the Borrower, enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditor’s rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law;

 

 

(c)

no Default or Event of Default has occurred and is continuing; and

 

 

(d)

the representations and warranties contained in Article 8 of the Credit
Agreement are true and correct in all material respect as if made on the date
hereof, except to the extent such representations and warranties specifically
refer to an earlier date, in which case they are true and correct as of such
earlier date.

 

RBC/Tucows Credit Agreement Amending Agreement No. 1

 

- 2 -

--------------------------------------------------------------------------------

 

 

Article 5
CONDITIONS

 

5.1     Conditions Precedent. This Amending Agreement shall become effective on
the date upon which there has been receipt by the Agent of a counterpart of this
Amending Agreement executed by each party hereto.

 

Article 6
GENERAL

 

6.1     Confirmation. Except as specifically stated herein, Credit Agreement and
the other Loan Documents shall continue in full force and effect in accordance
with the provisions thereof. In particular but without limitation:

 

 

(a)

the Guaranties and the Security provided by it in favour of the Agent and the
Secured Parties continues in full force and effect notwithstanding the execution
and delivery of this Amending Agreement and the amendments to the Credit
Agreement effected hereby;

 

 

(b)

such guarantees and indemnities extend to the indebtedness, liabilities and
obligations of the Borrowers under the Amended Credit Agreement; and

 

 

(c)

the secured liabilities described in the Security include indebtedness,
liabilities and obligations arising under or in relation to the Amended Credit
Agreement, and the Liens granted thereunder extend thereto.

 

6.2     Interpretation. All references to the “this Agreement” or the “Credit
Agreement” and all similar references in any of the other Loan Documents shall
hereafter include, mean and be a reference to the Amended Credit Agreement
without any requirement to amend such Loan Documents. This Amending Agreement
shall constitute a “Loan Document” under, and as defined in, the Credit
Agreement.

 

6.3     Binding Nature. This Amending Agreement shall enure to the benefit of
and be binding upon the Borrowers, the Parent, the Agent and the Lenders and
their respective successors and permitted assigns.

 

6.4     Severability. Any provision of this Amending Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to that jurisdiction,
be ineffective to the extent of such prohibition or unenforceability and shall
be severed from the balance of this Amending Agreement, all without affecting
the remaining provisions of this Amending Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction.

 

RBC/Tucows Credit Agreement Amending Agreement No. 1

 

- 3 -

--------------------------------------------------------------------------------

 

 

6.5     Conflicts. If, after the date of this Amending Agreement, any provision
of this Amending Agreement is inconsistent with any provision of the Credit
Agreement, the relevant provision of this Amending Agreement shall prevail.

 

6.6     Governing Law. This Amending Agreement will be governed by and construed
in accordance with the laws of the Province of Ontario and the federal laws of
Canada applicable therein.

 

6.7     Counterpart and Facsimile. This Amending Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same instrument.
Delivery of an executed signature page to this Amending Agreement by any party
by facsimile or other form of electronic transmission shall be as effective as
delivery of a manually executed copy of this Amending Agreement by such party.

 

[signatures on the following pages]

 

RBC/Tucows Credit Agreement Amending Agreement No. 1

 

- 4 -

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF the undersigned has caused this Amending Agreement to be duly
executed as of the date set out on the first page.

 

 

ROYAL BANK OF CANADA, as Agent

     

By:

   

Name:

 

Title:

 

 

 

ROYAL BANK OF CANADA, as Lender, Swingline Lender and Fronting Letter of Credit
Lender

     

By:

   

Name:

 

Title:

       

By:

   

Name:

 

Title:

 

 

 

BANK OF MONTREAL, as Lender

     

By:

   

Name:

 

Title:

       

By:

   

Name:

 

Title:

 

 

RBC/Tucows Credit Agreement Amending Agreement No. 1

 

 

--------------------------------------------------------------------------------

 

 

BANK OF NOVA SCOTIA, as Lender

     

By:

   

Name:

 

Title:

       

By:

   

Name:

 

Title:

 

 

 

HSBC BANK CANADA, as Lender

     

By:

   

Name:

 

Title:

       

By:

   

Name:

 

Title:

 

 

 

CANADIAN IMPERIAL BANK OF COMMERCE, as Lender

     

By:

   

Name:

 

Title:

       

By:

   

Name:

 

Title:

 

 

RBC/Tucows Credit Agreement Amending Agreement No. 1

 

- 2 -

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF the undersigned has caused this Amending Agreement to be duly
executed as of the date set out on the first page.

 

 

TUCOWS INC., as Parent         By:       Name:     Title:         TUCOWS.COM
CO., as Borrower         By:       Name:     Title:         TING INC., as
Borrower         By:       Name:     Title:         TING FIBER, INC., as
Borrower         By:       Name:     Title:         TUCOWS (DELAWARE) INC., as
Borrower         By:       Name:     Title:         TUCOWS (EMERALD), LLC, as
Borrower         By:       Name:     Title:  

 

RBC/Tucows Credit Agreement Amending Agreement No. 1

 

- 3 -

--------------------------------------------------------------------------------

 

 

 

TING VIRGINIA, LLC, as Guarantor

     

By:

     

Name:

    Title:        

BLUE RIDGE WEBSOFT, LLC, as Guarantor

     

By:

     

Name:

    Title:        

FIBER ROADS, LLC, as Guarantor

     

By:

     

Name:

    Title:        

NAVIGATOR NETWORK SERVICES, LLC, as Guarantor

     

By:

     

Name:

    Title:        

ENOM, LLC, as Guarantor

     

By:

     

Name:

    Title:        

TUCOWS TLDS INC., as Guarantor

     

By:

     

Name:

    Title:        

TUCOWS DOMAINS INC., as Guarantor

     

By:

     

Name:

    Title:

 

RBC/Tucows Credit Agreement Amending Agreement No. 1

 

- 4 -

--------------------------------------------------------------------------------

 

 

 

TUCOWS (GERMANY) INC., as Guarantor

     

By:

     

Name:

    Title:        

Ascio Technologies, Inc., as Guarantor

     

By:

     

Name:

    Title:    

Name:

    Title:      

ROAM MOBILITY HOLDINGS INC., as Guarantor

     

By:

     

Name:

    Title:

 

RBC/Tucows Credit Agreement Amending Agreement No. 1

 

- 5 -

 